Citation Nr: 1309801	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  11-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polycythemia vera.

2.  Entitlement to service connection for polycythemia vera.

3.  Entitlement to service connection for alcohol abuse.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Dr. K.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1971 to December 1971; this period includes 139 days of time lost due to being absent without leave.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference; a transcript of that hearing is associated with the claims file.  Following the hearing, the record was left open for sixty days so that the Veteran could submit additional evidence in support of his claims.  Additional medical evidence was received in October 2012 without a waiver allowing the Board to consider this evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  As discussed below, however, the Board is granting the only issue decided herein; the remaining issues are being remanded for further development.  Accordingly, there is no prejudice to the Veteran and the RO will have an opportunity to review this evidence in the first instance.  

With regard to the Veteran's claim of entitlement to service connection for polycythemia vera, a review of the record reveals that this issue was previously denied by the RO in August 2007.  The Veteran did not perfect an appeal of this decision.  Hence, new and material evidence is necessary to reopen this claim and consider it on the merits.  See 38 C.F.R. § 3.156 (2012).  Furthermore, regardless of the RO's actions (i.e., whether it reopened the Veteran's claim), it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has therefore characterized the issues on appeal as set forth on the title page.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  This Virtual VA claims file has been reviewed.  

The Board's disposition of the matters of whether to reopen a claim of entitlement to service connection for polycythemia vera, as well as the claim of entitlement to service connection for alcohol abuse, is set forth below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2007 rating decision that denied a claim of entitlement to service connection for polycythemia vera was not appealed and is final.  It was held that the disorder was not shown in service.  Appellant was notified of the decision.

2.  Some of the evidence received since the August 2007 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for polycythemia vera.

3.  In October 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the matter of entitlement to service connection for alcohol abuse.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for polycythemia vera.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran as to the matter of entitlement to service connection for alcohol abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board observes that the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for alcohol abuse.  Regarding whether his previously denied claim of service connection for polycythemia vera may be reopened, the Board is granting the full benefit sought as to this issue.  Thus, all notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

Claim to Reopen Polycythemia Vera

Historically, the Veteran filed a claim of entitlement to service connection for polycythemia vera in May 2007 which was denied by the RO in an August 2007 rating decision.  Evidence of record at the time of that decision consisted of service treatment records that were absent any mention of a blood disorder.  Also associated with the claims file were post-service VA treatment records that indicated a diagnosis of polycythemia vera in approximately 2001.  Finally, an October 2004 private hematology reports showed additional work up for polycythemia vera.  

In denying the Veteran's claim in August 2007, the RO noted that service treatment records were negative for any evidence of a blood disorder, that post-service treatment records did not establish a diagnosis of polycythemia for more than thirty years after separation, and that no medical evidence indicating a link between this disease and service was of record.  In other words, the RO concluded there was insufficient evidence to indicate an in-service onset of polycythemia vera or an etiological relationship between this disease and service.  

Although notified of the RO's rating decision in September 2007, the Veteran did not initiate an appeal.  The RO's August 2007 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In March 2009, the Veteran filed to reopen his previously denied claim of service connection for polycythemia vera.  Thereafter, in a March 2010 rating decision, the RO denied the Veteran's reopen claim, citing a lack of new and material evidence.  The Veteran perfected an appeal as to this decision and, in an October 2011 supplemental statement of the case, the RO found that new and material evidence had been received.  The Veteran's claim was then reopened, but a denial of the merits was continued.  

The provisions of 38 C.F.R. § 3.156(a) define 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's September 1991 rating decision.  Additionally, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the August 2007 rating decision that pertains to the Veteran's claimed polycythemia vera.  Such evidence includes multiple letters dated throughout this appeal from the Veteran's treating VA hematologist/oncologist, Dr. K., that indicate the Veteran experienced a number of symptoms during service, including headaches, dizziness, blurry vision, and chest pain and pressure, which, although non-specific, are consistent with polycythemia vera.  Dr. K. also wrote that the Veteran's service treatment records lacked any blood work - specifically, a hemoglobin test - and that, as such, an in-service onset could not be ruled out.  Finally, Dr. K. appeared before the Board in October 2012 at which time he testified that the Veteran's May 1995 red blood count of 17.7 was "certainly elevated."  He also reiterated that the Veteran's in-service complaints would be consistent with an individual suffering from polycythemia vera.

Also associated with the claims file are statements by the Veteran asserting that his polycythemia vera may also be related to chemical exposures incurred during service while operating graders at the landfills at Fort Sill and Fort Leonardwood.  Accompanying his statements are environmental reports indicating that landfills operated during the Veteran's period of service contained metallic, volatile, and polycyclic aromatic hydrocarbon contaminants.  There is also a July 2012 private medical opinion that polycythemia vera is likely related to the Veteran's exposure to chemicals during service.  

As noted above, at the time of the August 2007 rating decision, the record lacked evidence indicating an onset of polycythemia vera during service or an etiological link to some in-service disease, injury, or event.  The additionally received evidence, particularly the written and oral statements of Dr. K, suggest that the Veteran's polycythemia vera may have had its onset during military service.  Alternatively, the environmental reports and July 2012 private medical opinion suggest such disease may be related to exposure to landfill contaminants during service.  

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the August 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it indicates the Veteran's currently diagnosed polycythemia vera may be related to his military service.  As such evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection, the Board concludes that the criteria for reopening the claim for service connection for polycythemia vera are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  


Service Connection for Alcohol Abuse

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

In a May 2010 rating decision, the RO denied entitlement to service for alcohol abuse.  Thereafter, the Veteran perfected an appeal as to this issue; he also requested a hearing before a Member of the Board.  On the date of the Veteran's Board hearing, he submitted a statement in support of claim (VA Form 21-4138) indicating that he wished to withdraw his appeal as to this issue only.  This statement met the requirements of  38 C.F.R. § 20.204.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this issue and it must be dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for polycythemia vera is reopened, and to this extent only, the appeal is granted.

The appeal as to the issue of entitlement to service connection for alcohol abuse is dismissed. 



REMAND

The Board regrets further delay to the claims remaining on appeal.  However, review of the record reveals that further action on these matters is warranted.  

As noted above, the Veteran submitted medical evidence in support of his claim of service connection for polycythemia vera which suggests this disease may have had its onset during his military service.  In that regard, his treating hematologist/oncologist, Dr. K., provided multiple statements indicating the presence of symptoms during service that are consistent with polycythemia vera.  Additionally, while Dr. K. acknowledged the lack of hemoglobin findings in the service treatment record, he testified that the Veteran's hemoglobin count was elevated in 1995.  In addition to Dr. K.'s statements, the Veteran also submitted evidence, including a July 2012 private medical opinion, suggesting that polycythemia vera may, alternatively, be related to exposure to contaminants while working in the landfills at Fort Sill and Fort Leonardwood.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the record reflects that a VA medical opinion was obtained in August 2012 regarding the etiology of the Veteran's claimed polycythemia vera.  Following a review of the claims file, a VA physician opined that the Veteran's disease is less likely than not related to military service.  Such opinion was based on the lack of evidence of an elevated hemoglobin (i.e., greater than or equal to 18.5 g/dL) during service and evidence that his hemoglobin in 1995 - 17.7 g/dL - was normal.  

Pertinent to the current remand, it is not clear whether the physician who provided the August 2012 VA opinion is a specialist in the field of blood disorders.  Such information is relevant in view of the fact that Dr. K., a hematologist/oncologist, indicated that the 1995 hemoglobin count was, indeed, elevated.  Under these circumstances, the Board finds that additional medical opinion is required to fulfill VA's duty to assist.  See id.  Furthermore, additional opinion is needed to address whether the Veteran's polycythemia vera could be related to landfill contaminant exposure during service.  

Prior to obtaining these medical opinions, to ensure that all due process requirements are met, and that the record is complete, the RO/AMC should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In that regard, the Board notes that the claims file contains treatment records from the St. Cloud and Minneapolis VA Medical Centers (VAMCs) dated through October 20, 2011 and March 18, 2011, respectively.  As that it is likely more recent records from these facilities exist, the RO/AMC must obtain all outstanding, pertinent treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, review of the file reveals that records from the Minneapolis VAMC dated between March 19, 2010 and July 6, 2010 also appear to be missing.  Hence, records from this period should also be obtained.  Id.  

As regards the Veteran's claimed psychiatric disability, the record contains multiple medical opinions indicating that his depression and anxiety are secondary to polycythemia vera.  This claim is therefore inextricably intertwined with the claim of service connection for polycythemia vera and it too must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the St Cloud VAMC dated since October 20, 2011, and from the Minneapolis VAMC dated from March 19, 2010 to July 6, 2010 and since March 18, 2011.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Following receipt of any outstanding treatment records, send the Veteran's claims file to a physician who specializes in hematology for an opinion regarding the etiology of the Veteran's diagnosed polycythemia vera.  Access to Virtual VA must be made available to the examiner for review, if needed.  

Following a review of the claims file, the physician is asked to provide opinions as to questions presented below.  A complete medical rationale for all opinions expressed must be provided.

* Whether it is at least as likely as not (50 percent or greater probability) that polycythemia vera had its onset during the Veteran's period of military service from January 1971 to December 1971.  In rendering the requested opinion, the examiner should consider and discuss the various written opinions provided by the Veteran's treating hematologist, Dr. K., as well as his October 2012 testimony that the Veteran's hemoglobin count in May 1995 was elevated.  

* Whether it is at least as likely as not (50 percent or greater probability) that polycythemia vera is otherwise related to the Veteran's period of military service, to include no more than four months of exposure to landfill contaminants such as metallic, volatile, and polycyclic aromatic hydrocarbon contaminants while operating a grader.  In rendering the requested opinion, the examiner should consider and discuss the environmental reports and the July 2012 private medical opinion that polycythemia vera is likely related to the Veteran's exposure to chemicals during service.  

The Veteran should only be scheduled for an examination if the physician deems one necessary to answer the above questions.  

3.  After the development requested has been completed, the RO should review any examination and/or medical opinion report(s) to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that each examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the November 2011 supplemental statements of the case.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


